19-10971-dsj      Doc 1014      Filed 05/03/21 Entered 05/03/21 11:57:46           Main Document
                                             Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                            Chapter 7
    SIZMEK, INC., et al.,1
                                                            Case No. 19-10971 (DSJ)
                                         Debtors.           (Jointly Administered)



                  ORDER PURSUANT TO SECTION 105(a) OF THE
           BANKRUPTCY CODE AND RULE 9019 OF THE FEDERAL RULES OF
                    BANKRUPTCY PROCEDURE APPROVING A
              SETTLEMENT WITH CERBERUS BUSINESS FINANCE, LLC

          Upon the Motion of Alan Nisselson (the “Trustee”), as Trustee for the jointly administered

chapter 7 estates of Sizmek Inc., Point Roll, Inc., Sizmek DSP, Inc., Sizmek Technologies, Inc.,

Wireless Artist LLC, WirelessDeveloper, Inc., X Plus One Solutions, Inc., X Plus Two Solutions,

LLC, and Solomon Acquisition Corp. (each a “Debtor” and collectively, the “Debtors”) for entry

of an Order, pursuant to section 105(a) of the United States Bankruptcy Code, 11 U.S.C. §§ 101

et seq. (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), approving that certain Stipulation Between Chapter 7 Trustee and Secured

Creditor Agreeing to Certain Assignments, Agreements, and Cooperation Efforts attached to the

Motion as Exhibit A (the “Stipulation”) between the Trustee and Cerberus Business Finance, LLC

as administrative agent and collateral agent under the Financing Agreement (as defined therein)

(“Cerberus” and, together with the Trustee, the “Parties”), all as more fully described in the

Motion; and the Declaration of Alan Nisselson filed as Exhibit C to the Motion; and this Court

having jurisdiction to consider the Motion and the relief requested therein pursuant to



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319);
Sizmek Technologies, Inc. (6402); Wireless Artist LLC (0302); WirelessDeveloper, Inc. (9686); X Plus
One Solutions, Inc. (8106); X Plus Two Solutions, LLC (4914); and Solomon Acquisition Corp. (4229).


                                                    1
19-10971-dsj     Doc 1014      Filed 05/03/21 Entered 05/03/21 11:57:46            Main Document
                                            Pg 2 of 3



28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the relief requested therein being

a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and it appearing that due and sufficient notice has been given to all parties in

interest as required by the applicable Federal Rules of Bankruptcy Procedure; and the Court

having considered the Motion and supporting Declaration and found the relief sought in the Motion

appropriate; and the Court having further found the Stipulation is reasonable and in the best

interests of the Debtors’ Estates, creditors, and all parties in interest, including the Trustee, and

that the legal and factual bases set forth in the Motion establish just cause for the relief granted

herein; and after due deliberation and sufficient cause appearing therefor;

       IT IS HEREBY ORDERED THAT:

       1.      The Motion is granted in its entirety and the Stipulation is hereby approved and

authorized.

       2.      The Trustee and Cerberus shall each comply with and carry out the terms of the

Stipulation.

       3.      Within three (3) business days following the date of this Order becoming a final,

non-appealable order, Cerberus will transfer an amount equal to $159,586.49 via wire to the

Trustee, which payment shall be made in the amounts and to the Debtors as set forth in Annex 1

to the Declaration of Alan Nisselson and as replicated below:

                              Debtor                             Amount Due

                         Sizmek DSP, Inc.                         $87,291.95
                     Sizmek Technologies, Inc.                    $15,100.05
                            Sizmek Inc.                           $50,000.00
                     Sizmek Technologies, Inc.                     $4,513.35
                     Sizmek Technologies, Inc.                     $2,681.14




                                                 2
19-10971-dsj     Doc 1014      Filed 05/03/21 Entered 05/03/21 11:57:46         Main Document
                                            Pg 3 of 3



       4.      This Order shall be binding upon and inure to the benefit of the Trustee and

Cerberus and their respective successors and permitted assigns.

       5.      This Court shall have exclusive jurisdiction over any and all disputes between or

among the Parties arising out of or relating to the Stipulation.



Dated: New York, New York                               s/ David S. Jones
       May 3, 2021                                    United States Bankruptcy Judge




                                                  3
